       Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 1 of 10. PageID #: 870




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA                      )       CASE NUMBER: 1:18 CR-00710-001
                                              )
               Plaintiff,                     )
                                              )       JUDGE JOHN R. ADAMS
-vs-                                          )
                                              )
WILLIAM SIZEMORE                              )       SENTENCING MEMORANDUM
                                              )
               Defendant.                     )



        Now comes the Defendant, William Sizemore, by and through his attorney, James D.

Ingalls, and hereby submits to this Honorable Court his sentencing memorandum to help guide

this Court in setting forth a sentence “sufficient, but not greater than necessary, to comply with

the purposes set forth in 18 U.S.C. §3553(a)(2) and after considering all the factors of §3553(a).


                                                      Respectfully submitted,


                                                      /S/_James    D. Ingalls
                                                      JAMES D. INGALLS, 0053071
                                                      55 Public Square, 21st Floor
                                                      Cleveland, Ohio 44113
                                                      (216) 363-6030
                                                      (216) 363-6054 facsimile
                                                      jdilaw@gmail.com
                                                      Counsel for Defendant
      Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 2 of 10. PageID #: 871



              WILLIAM SIZEMORE’S SENTENCING MEMORANDUM


I.     STATEMENT OF THE CASE

       On November 21, 2018, Defendant William Sizemore, hereinafter referred to as

Sizemore, together with co-defendants Malik Ross and Dante Perkins, were charged in a two (2)

count indictment of possessing with the intent to distribute cocain, a violation of 21 U.S.C.

§841(a)(1), (b)(1)(B) and Attempted Possession of a Controlled Substance with the Intent to

Distribute, a violation of 21 U.S.C. §841(a)(1), (b)(1)(B). On January 17, 2019, Defendant

Sizemore appeared before this Honorable Court and plead guilty to a lesser included offense of

Drug Conspiracy, a violation of Title 21 U.S.C. §846, and to Attempted Possession of a

Controlled Substance with the Intent to Distribute, a violation of 21 U.S.C. §841(a)(1).

       A final pre-sentence investigation report (“PSI”) was prepared and filed with the Court on

April 15, 2019. Defendant Sizemore now addresses the following issues which are relevant to

this Honorable Court’s determination of a sentence in this case.

II.    LAW AND ARGUMENT

       In United States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005) (holding 18 U.S.C. §

3553(b)(1) unconstitutional and excising it from §3553 while leaving the balance of the statute

intact), the Supreme Court altered the landscape of federal sentencing, for the United States

Sentencing Guidelines are no longer mandatory. Although the Sentencing Reform Act still

“requires a sentencing court to consider Guidelines ranges . . . it permits the court to tailor the

sentence in light of other statutory concerns as well,” 125 S.Ct. at 757, and a significant measure

of judicial discretion has been restored. United States v. Jackson, 408 F.3d 301, 304 (6th Cir.

2005) (“after Booker . . . district courts have enhanced discretion in the sentencing of criminal
     Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 3 of 10. PageID #: 872



defendants”). This means that while this Court must “articulate its reasoning . . . in order to

allow for reasonable appellate review,” United States v. Williams, 436 F.3d 708-09 (6th Cir.

2006); United States v. Kirby, 418 F.3d 621, 626 (6th Cir. 2006); see, also, § 3553(c); this

Court is not limited by the no-longer-mandatory provisions of the Guidelines respecting departures

should it elect to impose a sentence above or below the range computed under the Guidelines.

Simply put, this Court is required to impose and articulate its reasons for a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in ” 18 U.S.C. §

3553(a)(2) after considering all the factors of § 3553(a):

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;
       (2) the need for the sentence imposed
               (A) to reflect the seriousness of the offense, to promote respect for the law,
                    and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for
               (A) the applicable category of offense committed by the applicable
                 category of defendant as set forth in the guidelines.
       (5) any pertinent policy statement
               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
                   title 28, United States Code, subject to any amendments made to such
                   policy statement by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
                   Commission into amendments issued under section 994(p) of title 28); and,
      Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 4 of 10. PageID #: 873



               (B) that, except as provided in section 3742(g), is in effect on the date the
                   defendant is sentenced.
       (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.



       The clear mandate of the statute is, that after considering the relevant 18 U.S.C. § 3553 (a)

factors, the court will impose a sentence that is “sufficient, but not greater than necessary, to comply

with the purposes set forth in” subsection (a). See United States v. Harris, No. 05-4259, 2007 WL

1713286, at *3 (7th Cir. June 15, 2007).

       While the Supreme Court has held that a guideline sentence may, on appeal, be presumed

reasonable, that presumption “applies only on appellate review.” Rita v. United States, No. 06-

5754, 2007 WL 1772146, at *9 (U.S. June 21, 2007). Nevertheless, the Court stated that the

district court (the sentencing judge) was forbidden from indulging a similar presumption that the

guideline sentence is necessarily the correct sentence. Rita, 2007 WL 1772145, at *9. Moreover,

post Booker, in addition to the 18 U.S.C. § 3553 (a) factors, U.S.S.G. §5 H of the now advisory

Guidelines lists factors previously prohibited from consideration by sentencing courts. Consistent

with the mandate to consider relevant §3553(a) factors, district courts may now determine

whether the age, education, and vocational skills, mental and emotional condition, employment

record, family ties and responsibilities and disadvantaged background are relevant to the

imposition of sentence upon a particular defendant.

       Mr. Sizemore contends the application of Booker and careful and thoughtful application of

the 18 U.S.C. §3553(a) factors and other relevant considerations are especially critical in this case

because he is before this Court charged with criminal offenses which could place him in federal

prison for a considerable length of time.
     Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 5 of 10. PageID #: 874



       The Sentencing Guidelines are thus but one of the several factors that must be

considered. “In our view, Booker requires an acknowledgment of the defendant’s applicable

Guidelines range as well as a discussion of the reasonableness of a variation from that range.”

Jackson, 408 F.3d at 305. But in contrast to pre-Booker practice, the Guidelines do not by

themselves control the Court’s sentencing decision. It is up to the Court to determine what

weight to give each factor, including the Guidelines:

               While we decline to indicate what weight the district courts must give to the
       appropriate Guidelines range, or any other § 3553(a) factor, we also decline to hold
       that a sentence within a proper Guidelines range is per-se reasonable. Such a per-se
       test is not only inconsistent with the meaning of reasonableness” (. . . reasonableness
       is a concept of flexible meaning, generally lacking precise boundaries), but is also
       inconsistent with the Supreme Court’s decision in Booker, as such a standard would
       effectively re-institute mandatory adherence to the Guidelines. United States v.
       Webb, 403 F.3d 373, 385 n.9 (6th Cir. 2005) (internal quotation marks and citation
       omitted). See, also, United States v. McBride, 434 F.3d 470, 475 (6th Cir. 2006)
       (declaring that the “focal point” for a district court imposing a sentence is § 3553(a),
       and that “while the Guidelines remain important, they are now just one of the
       numerous factors that a district court must consider when sentencing a defendant”).



       Moreover, 18 U.S.C. §3661 remains intact: “No limitation shall be placed on the [receipt

and consideration of] information concerning the background, character and conduct of [the

defendant].” See, also Booker, 125 S.Ct. at 759 (the District Court “must conduct a

comprehensive examination of the characteristics of the particular offense and the particular

offender”); United States v. Coleman, 188 F.3d 354, 358 (6th Cir.1999) (en banc) (there are a

“potentially infinite number of factors which may warrant a departure”).
       Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 6 of 10. PageID #: 875




        In light of the aforementioned, this Court is asked to consider all of the factors discussed

below in fashioning an appropriate sentence that is sufficient, but not greater than necessary, to

comply with the purposes set out in 18 U.S.C. § 3553(a)(2).

III.    THE SENTENCING GUIDELINES, 18 U.S.C. § 3553(A)(4)

        The Court should first calculate the advisory Guideline range and then “throw this

ingredient into the 3553(a) mix.” McBride, 434 F.3d at 476.

        The PSI Report correctly states Sizemore’s base offense level is a twenty-six (26), with a

criminal history category II - 2 points. See U.S.S.G. §2B1.1. The report then subtracts (3) points

for ‘Acceptance of Responsibility,’ pursuant to U.S.S.G. §3E1.1(a) and (b), thereby bringing

Sizemore’s total adjusted offense level to Twenty (23) with a criminal history category II.

A.      Other 18 U.S.C. §3553(a) Factors

        The other factors that this Court is asked to consider and “throw into the §3553(a) mix”

include the following:

        1. The Offense Conduct, USSG § 2D1.1.

        On October 31, 2018, an unidentified source working with the Federal Bureau of

Investigations met Defendant Ross and Defendant Sizemore in the source’s vehicle at a Cleveland

hotel parking lot to sell Defendants one kilogram of cocaine and to ‘front’ Defendants one

additional kilogram which would be paid for after being sold. The money used to purchase the

cocaine came from Defendant Dante Perkins who was present during the drug transaction. Once

the transaction was completed, the FBI converged onto the vehicles and the occupants and

subsequently affected defendants’ arrests.
     Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 7 of 10. PageID #: 876



       2. The History and Characteristics of the Defendant, § 3553(a)(1).

       Defendant William Sizemore is thirty-eight (38) years old and is the oldest of eleven (11)

brothers and sisters. His mother, Cheryl Sizemore, and his father, William Fair, never married.

His mother fought drug addition his entire childhood and his father was incarcerated a great deal of

his childhood. Early in his childhood, his mother got married and soon thereafter, Mr. Sizemore,

along with his mother, were physically and emotionally abused by his Step-Dad. At age eight (8),

following a physically, abusive episode, Mr. Sizemore used a 2x4 to hit his Step Dad to stop him

from beating his mother. Following this incident, Mr. Sizemore, together with his mother and

siblings gathered their belonging and permanently left their home. During the next several years,

Mr. Sizemore was forced into being a father figure for the family. He recalls a number of times of

having to go without utilities and bringing home food from the school’s free lunch program to share

with his brothers and sisters for dinner. At age sixteen (16), do to his mother’s drug addiction,

Cuyahoga County Children and Family Services removed all his brothers and sisters from the home

and placed them in foster care with relatives. During this time, Mr. Sizemore would go to meetings

with his mother to help her complete the Children Services family reintegration case plan and then,

he eventually moved back with her when he turned eighteen (18). In 1999, after helping his mother

become drug free and complete other aspects of the case plan, his mother and younger siblings were

reunited under one roof.

       Despite his tumultuous childhood, Mr. Sizemore graduated from Christian Academy High

School in Cleveland where he became involved in wrestling and football as a means of escape from

his hectic and chaotic home situation.

       After graduating from high school, Mr. Sizemore became a father to two (2) children,

William Sizemore Jr., and Tyra Golsen. In 2007, Mr. Sizemore married Dawn Johnson with whom
      Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 8 of 10. PageID #: 877



he had two (2) children together - Tai-Beauty Sizemore and Tristan Sizemore. They lived in

Nashville, Tennessee, then relocated to Scottsdale Arizona. During this time, Mr. Sizemore

completed one (1) year of Barber school in 2009-2010 in Nashville before moving to Scottsdale

where he attended Le Cordon Blue Culinary School and received a culinary degree/certificate. In

2014, Mr. Sizemore and his wife moved back to Ohio and lived in Shaker Height, Ohio. In March

2016, Mr. Sizemore incorporated a catering business called ‘Gourmet 2 Go LLC’ which generated

minimal income in 2016 thru 2018. In late 2016 thru early 2017, Mr. Sizemore went through a

divorce which found himself turning to drinking heavily and occasionally using illegal drugs -

cocaine. In 2018, he worked as a Chef for Captive 8 Lounge in Cleveland, Ohio. However, during

this time, his younger brother, Sir Sizemore, was murdered in August 2018 and Mr. Sizemore

continued on a down ward spiral of depression and began drinking heavily everyday, using cocaine

and was eventually evicted from his home and lost his job. It was also during this time in 2018 that

Mr. Sizemore fathered Denver Sizemore and Jacar Young.

       Throughout the aforementioned time, Mr. Sizemore has maintained a relationship with all

his children, however, due to his present incarceration, he has been unable to establish any loving

bond with his two infant sons.

       As noted in his PSI Report, Mr. Sizemore suffers from an enlarged heart, high blood

pressure, gout and kidney problems. He presently is prescribed and takes Amlodipine for his blood

pressure, Cozaar for his enlarged heart and blood pressure and Allopurinol for his kidney problem.

       3. The Need for Deterrence, § 3553(a)(2)(B).

       The question here is whether in sentencing Sizemore, the Court needs to deter others from

future criminal activity and, if so, what form or length of sentence will accomplish this end.

Sizemore views this factor as distinct from the need to protect the public from possible, future crimes

by him, a separate factor codified in §3553(a)(2)(C) (see below). In other words, should this Court’s
        Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 9 of 10. PageID #: 878



sentence be crafted, in part, as a warning to others what will befall them if they commit similar

offenses? This question is the subject of continuous public debate as well as debate in the federal

judicial system, and there is no firm, generally accepted answer.

         Sizemore asserts considering the purpose of 18 U.S.C. §3553, the information set out herein

and Sizemore’s P.S.I., there is no pressing need to achieve some moot degree of deterrence by

making an example of him. The laudable goal of deterrence would be no less achieved by a shorter

term of imprisonment followed by a strict probation and supervision, rather than a lengthy prison

term.

         4. The Need to Protect the Public from Further Crimes by this Defendant,

           §3553(a)(2)(C)

         Due to his pending incarceration, Mr. Sizemore certainly cannot pose a threat to the public

in the foreseeable future. Mr. Sizemore is sincere in his desire to address his present situation and

to move forward to eventually reestablish his catering business and use his culinary skills to support

his family. His primary motivation to be law abiding upon his release is to preserve his relationship

with his girlfriend and mother of his youngest two (2) children and to preserve and maintain his

relationship with all of his children, his mother, bothers and sisters.

         Considering the nature of Mr. Sizemore case, his personal history and characteristics and his

acceptance and responsibility, the public does not require Mr. Sizemore to be incarcerated for a

significantly lengthy period of time for its protection.

         5. Sentences Available, § 3553(a)(3).

         The advisory guidelines for Mr. Sizemore shows an adjusted base offense level twenty

three (23), criminal history category II, which sets forth a sentencing guideline range of 51 to 63

months of imprisonment - USSG §5C1.2(a); or the Court may exercise its discretion to select any

sentence it finds will be sufficient, but not greater than necessary, to comply with the purposes

set forth in 18 U.S.C. §3553(a)(2).
      Case: 1:18-cr-00710-JRA Doc #: 49 Filed: 04/25/19 10 of 10. PageID #: 879



        Further, also as noted in his PSI Report, paragraph 97, if this Court determines that

Mr. Sizemore meets the criteria in 18 U.S.C. §3553(f) as established by the First Step Act of

2018, Mr. Sizemore could receive a 2-level downward variance to account for the pending

Guideline changes to USSG §2D1.1(b)(18) and subdivision (1)-(5) of subsection (a) of §5C1.2.

IV.     Conclusion

        For all the reasons set forth hereinabove and in the Pre-Sentence Investigation Report

and for such additional considerations as may emerge at the sentencing hearing, Defendant William

Sizemore requests this Honorable Court to impose a sentence that is at the low end of the

recommended guideline range of 51 to 63 months which is “sufficient, but not greater than

necessary, to comply with the purposes set forth in 18 U.S.C. §3553(a)(2) after considering all the

factors of §3553(a).

                                                               Respectfully submitted,


                                                               /s/James D. Ingalls
                                                               JAMES D. INGALLS, 0053071
                                                               55 Public Square, 21st Floor
                                                               Cleveland, Ohio 44113
                                                               (216) 363-6030
                                                               (216) 363-6054 facsimile
                                                                jdilaw@gmail.com
                                                               Counsel for Defendant



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 25, 2019, a copy of the foregoing Sentencing Memorandum

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                                               /S/   James D. Ingalls
                                                               James D. Ingalls
